                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.     CV 17-00533-PSG (SHK)                                Date: March 4, 2019
 Title: Willie Belton III v. G. Miranda-Mares, et. al.



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


              D. Castellanos                                        Not Reported
              Deputy Clerk                                         Court Reporter


   Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
              None Present                                          None Present


Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE RE: FAILURE TO
                           COMPLY WITH COURT’S CASE MANAGEMENT
                           ORDER

      The operative complaint in this action is Plaintiff’s Second Amended
Complaint (“SAC”) which was filed on July 26, 2018, Electronic Case Filing
Number (“ECF No.”) 45, SAC. On September 12, 2018, Defendant G. Miranda-
Mares filed an answer, ECF No. 51, Answer to SAC. On September 17, 2018, the
Court issued its Case Management and Scheduling Order (“CMO”), where it
ordered the parties to file their status report no later than February 12, 2019. ECF
No. 52, CMO. To date, Plaintiff has not filed his status report.

      Accordingly, on or before March 18, 2019, Plaintiff is ORDERED TO
SHOW CAUSE in writing why the complaint should not be dismissed without
prejudice for failure to prosecute; or file his status report.

      The Court advises Plaintiff that failure to comply with the Court’s CMO or
before March 18, 2019, may result in dismissal of this action for failure to
prosecute.

IT IS SO ORDERED.

Page 1 of 1                       CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk DC
